DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated  4/6/2022, the following has occurred: Claims 1, 4, and 14 have been amended.
Claims 1 – 19 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 13), machine (claims 14 – 19), which recite steps of 
generating a profile for an individual having the individual's current health status;
determining a plurality of historical twins for the individual, the historical twins having similar histories as the individual;
generating a progression map being a decision tree having multiple paths based on histories of the plurality of historical twins, the progression map comprising one or more disease progression states;
determining a progression state associated with the individual's current health status in the in response to the profile; and
displaying a graphical representation of the progression state with reference to the progression map, the graphical representation including progression data retrieved from a data storage device representing at least one of life expectancy data, cost data, and disease progression data .
These steps of claims 1 – 19, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. As stated within the Specification:
Field of the Invention
[0002] This invention relates to disease identification and management and more particularly relates to an apparatus system and method for presenting a natural history and natural progression of disease.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 13, reciting particular aspects of how profile generation may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of displaying a graphical representation amounts to insignificant application, see MPEP 2106.05(g))
As stated in paragraph 74:
[0074] In one embodiment, the disease progression module 604 is configured to retrieve a disease progression map comprising one or more disease progression states from a data storage device. For example, the user profile module 602 may receive some indication or identification of a disease with which the individual has been diagnosed. The disease progression module 604 may then retrieve disease progression data from a data storage device 104. In one embodiment, the disease progression data may include a disease progression map or graph. Alternatively, the disease progression module 604 may generate the disease progression map in response to the disease progression data retrieved from the data storage device 104. The disease progression data may include a chart, a table, a data listing, a database report, a graph, a timeline, or the like. In one particular embodiment, the disease progression map may include a decision or event tree style graph. The disease progression map is described in greater detail below with reference to FIG. 13.
The inventive result is the display of data.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 3, 5 – 13, and 15 – 19, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a processor; claims 1 – 19, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Additional Elements – paragraphs 57 – 61
Generic nature of the hardware, “The CPU 302 may be a general purpose CPU or microprocessor.” Further, the selection includes, “The 1/0 adapter 310 may connect to one or more storage devices 312, such as one or more of a hard drive, a Compact Disk (CD) drive, a floppy disk drive, a tape drive, to the computer system 300.” Lastly, the selection has, “The present embodiments are not limited to the architecture of system 300. Rather the computer system 300 is provided as an example of one type of computing device that may be adapted to perform the functions of server 102 and user interface device 110. For example, any suitable processor-based device may be utilized including without limitation, including personal data assistants (PDAs), computer game consoles, and multi-processor servers.”
Graphical user interface –paragraph 59 as, “In a further embodiment, the display adapter 322 may display a graphical user interface associated with a software or web-based application for presenting a natural history of a disease.”  The generic nature of the web-based application is first described in paragraph 47, “In a further embodiment, the user interface device 110 may access the Internet to access a web application or web service hosted by the server 102 and provide a user interface for enabling the service consumer (user) to enter personal information.” The use of existing web technologies is further emphasized in paragraph 65, “For example, a web application 412 may access a web service 414 to perform one or more web-based functions for the web application 412. In one embodiment, a web application 412 may operate on a first server 102 and access one or more web services 414 hosted on a second server (not shown) during operation.” It is therefore understood that the use of the “graphical user interface” is an extra-solution activity.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 3, 5 – 13, and 15 – 19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Therefore, the invention is not directed toward a technical improvement or a technological improvement. Rather, the invention represents an application of the abstract idea to existing technology with all the improvements from that application.  As stated in paragraph 41, “Many of the functional units described in this specification have been labeled as modules, in order to more particularly emphasize their implementation independence.”
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive.
Rejection under 37 U.S.C. §101
The Applicant states, “Notably, the Patent Office has found similar claims patentable in related application 15/624,250 which issued as U.S. Patent No. 10,593,001.” The Examiner notes that similar is not the same.  The Examiner reviews each application under the latest guidance and training.  
The Applicant states, “The Office Action mischaracterizes the claimed functionality of Applicant's pending claims. Instead of focusing on the specific asserted improvements of Applicant's claims, the Office Action reviews sections of the Specification as a basis for the rejection.” Instead of showing where the claimed invention is a technological improvement, the Applicant argues that the Examiner’s interpretation is wrong. The Examiner understands the claims by the Specification, following guidance from the MPEP.
The Applicant states, “In that case, the proper procedure is for the Examiner to analyze the claim language, indicate what is unclear then propose an interpretation of the claim language from the specification.” The Applicant’s narrow interpretation of the MPEP does not follow current guidance.  For example, MPEP 2106.04(d)(1) Evaluating Improvements in the Functioning of a Computer, or an Improvement to Any Other Technology or Technical Field in Step 2A Prong Two includes: (Emphasis added)
The courts have not provided an explicit test for this consideration, but have instead illustrated how it is evaluated in numerous decisions. These decisions, and a detailed explanation of how examiners should evaluate this consideration are provided in MPEP § 2106.05(a). In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").
The Applicant states, “Therefore, these rejections cannot be considered to be equivalent to "reviewing the claims in light of the Specification" and are therefore improper.” The Applicant’s opinion differs with the MPEP and is noted.
The Applicant states, “The resulting improvement is, among other things, a graphical user interface displaying a graphical representation of an individual's progression state generated by referring to a progression map generated based on the histories of a plurality of historical twins.” There is no technological improvement per MPEP guidance. 
The Applicant states, “Since claim 1 creates its display from the individual's current health status …” The instant invention creates displayed information and does not create a display.
The Applicant further states, “The claimed invention then resembles an interactive medical monitoring system, such as a cardiac monitor, a respiration monitor, or a glucose monitor.” The Examiner notes that may resemble an interactive medical monitoring system but it is different. For example, there are no claimed interactive steps.
The Applicant states, “The claimed invention performs similar monitoring and storing of the individual's health status but goes further to process the monitored data, and determine …”  The claimed invention and the example referenced in MPEP 2106.04(a)(l) are different.
The Applicant states, “The graphical representations show multi-dimensional data in a clear and intuitive manner.” The Examiner agrees that the invention is related to methods of organizing human activity.
The Applicant states, “Applicant's amended claims are, therefore, not directed to a judicial exception. They are not directed to a law of nature, natural phenomenon, or an abstract idea. Instead, Applicant's claims provide, among other things, technically significant user control of another device, here a particular graphical user interface displaying a progression map of an individual, for improved diagnosis and treatment.” The “technically significant” is not a standard described within the MPEP.
The Applicant further states, “This is similar to the user-friendly interface for navigating three-dimensional spreadsheets as found as eligible subject matter in Data Engine Technologies LLC v. Google LLC, 906 F.3d 999 (Fed. Cir. 2018).” The Applicant is entitled to his opinion.
The Applicant states, “This functionality improves on the art by the practical application recited in the computer program product, method and apparatus particularly recited in the claims.” There is no practical application. The invention is the application of technology onto an abstract idea.
The Applicant states, “Applicant's claimed computer program product, method, and apparatus do not fall under any of the specifically enumerated sub-groupings listed in the MPEP.” The Examiner disagrees for the reasons as described above.
The Applicant states, “Applicant respectfully submits the claims recite patent eligible subject matter under Amdocs.” The Examiner disagrees.
The Applicant states, “By the logic set forth above, claims 1, 4 and 14 cannot be considered 'methods of organizing human activity', and all are therefore 'additional elements'. These 'additional elements' of claims 1, 4 and 14 have significant limitations, as indicated above.” There is no logic that this cannot be a method of organizing human activity rather there are statements that it is not.  There are no reasoned arguments.  
The Applicant states, “The current invention has elements similar to medical equipment, such as cardiac and blood glucose monitors.” The only similarity is that both potentially involved computers. If the invention were a technological improvement then the Applicant could have pointed to the Specification.  
The Applicant states, “Therefore, the Applicant submits that the limitations of independent claims 1, 4, and 14 amount to significantly more than the judicial exception.” The Examiner disagrees for the reasons as described above.
The Applicant states, “The Office Action offers only unsupported conclusions that the claims recite conventional use of hardware.” The Examiner cites to the Applicant’s specification.
The Applicant states, “The Office Action did not cite any relevant prior art after performing a search. This indicates that there are no better or more efficient computer program products, methods, or apparatus for doing what Applicant particularly discloses and claims, including "displaying, on a graphical user interface, a graphical representation of the progression state with reference to the progression map."” The Applicant’s, ‘This indicates’ represents the Applicant’s intended result and not based upon the MPEP.
The Applicant states, “The claimed invention is a "technological advancement".” Applying an abstract idea to technology is not a technological improvement.
The Applicant states, “There were no references from the USPTO search cited against the claimed invention. This implies that either no search was performed, or there are no prior art documents that, among other things:” The Examiner notes that the search is part of the record.
The Applicant states, “The claimed invention is a unique and useful system. Without the claimed invention, the medical professional would have to manually estimate a progression state of the individual that would not be as quick and accurate as the current device due to the inaccuracies of human error if the claimed invention is not available to the medical professionals.” The Examiner agrees that the invention is directed toward organizing human activity.
The Applicant states, “The claimed invention also iteratively analyzes all potential paths (and treatment decisions) through a progression map to find the optimum treatment protocol. Even though these tasks could possibly be done manually, they would take significantly longer. By the time the optimum treatment protocol is determined manually by the 'brute force' method above, the health status of the individual would change. The different health statuses would possibly make the treatment protocol obsolete and no longer applicable; it would have to be calculated again in such cases. The manual method would only be feasible for individuals with a stable health status that changes very slowly.” The Examiner agrees that the invention is directed toward organizing human activity.  The invention benefits from the application of technology to the abstract idea.
The Applicant states, “The claimed invention avoids such situations, among other things, and is a technological improvement over the prior art and should be considered patent-eligible subject matter.” The Specification, as guided by the MPEP, disagrees.
The Applicant states, “The definition of 'organizing human activity' has been misinterpreted by the Examiner.”  The Examiner follows guidance found within the MPEP.  The Applicant never shows where the Examiner is incorrect but makes blanket assertions that he is.
The Applicant states, “The Applicant's reply is to refer the Examiner to the discussion above regarding the overbroad and improper definition of' organizing human activity' relating to patent-ineligible subject matter.” So noted. However, MPEP 2106.04(a)(2) Abstract Idea Groupings II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY C. Managing Personal Behavior or Relationships or Interactions Between People states: The sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions.
As stated within the Specification:
[0003] Most typical health treatment plans are reactive rather than proactive. For example, a physician typically only treats patients for symptoms or diseases that have presented. Even when there are known relationships between diseases or symptoms, these diseases and symptoms are often left untreated until they present in a patient.
[0004] Some resources available to physicians present treatment plans or protocols for physicians treating patients with certain diseases. Although such treatment plans are often helpful, they typically do not present a clear picture of the disease from start to finish, and they often fail to provide the physician with assistance in determining the patient's current status within a typical progression of the disease.
[0005] It is important for a treating physician to have a clear understanding, not only of the disease progression and possible treatments, but also of the patient's status within the progression, so that the proper treatments and tests are administered at appropriate times. Additionally, it is useful for the patient to have a clear understanding of the disease progression, and their current status, so that they can plan for future expenses, complications, and treatments.
The invention is about managing the physician/ patient relationship.
The Applicant states, “This position ignores the " ... without significantly more" phrase of step 2B of the Flowchart that is directed toward improvements over the prior art.” The invention does not include “significantly more” as argued.
The Applicant states, “The Applicant disagrees with the improper determination by the Examiner, without citing any support, that the claimed invention constitutes an 'abstract idea'. The Applicant also disagrees with the Examiner's determination of 'organizing human activity', and the final determination indicating that the subject matter of the claimed invention is patent ineligible. These determinations are contrary to statutes, case law, and numerous issued patents that are comparable to the present invention.” So noted.  Please see the rejection above regarding the determination that the invention is an abstract idea.  The determinations above are consistent with the MPEP and relevant case law.  Lastly, the Applicant is well aware that “issued patents comparable to the present invention” often have material differences.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pre-Grant Publication 2003/ 0127390 Davis, JR teaches determination of treatment methods
U.S. Pre-Grant Publication 2004/ 0143461 Watkins teaches displaying information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626